DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicants’ election without traverse of Group I (claims 1-15) in the reply filed on December 15, 2021 is acknowledged.

Drawings
Figure 6 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description:  “28” (see the 4th paragraph on page 15 of applicants’ specification).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement 

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.

The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

In this instance, the abstract recites several instances of the phrase that can be implied “The invention…”, as well as “The invented method…”.


The abstract of the disclosure is objected to because of the following:
In the 1st line, add “a” after “to produce”.
In the 2nd line, replace “Induction Motors” with “induction motors”.
In the 2nd line, replace “process” with “processes” after “melting and casting”.
In the 2nd line, add “a” before “die casting”.
rd line, replace “Induction” with “induction” after “AC”.
In the 4th line, replace “reduce” with “reduces” before “cost”.
In the 5th line, replace “reduce” with “reduces” before “the waste”.
In the 5th line, add “a” before “wide”.
In the 6th line, replace “rotor” with “rotors” after “copper”.
In the last line, add “the” before “copper rotor”.
Correction is required.  See MPEP § 608.01(b).

The disclosure is objected to because of the following informalities:
On page 1, in the heading of the 3rd paragraph, replace “Lost” with “Loss” before “in electrical”.
On page 1, in the 2nd line of the 3rd paragraph, replace “Loosing” with “Losing”.
On page 3, 3rd line, replace “form” with “from” after “oxygen”.
On page 4, 9th line, add “the” before “present”.
On page 4, 9th line, replace “with compare” with “in comparison”.
On page 4, 11th line, replace “with compare” with “in comparison”.
On page 7, 6th line, replace “With compare” with “In comparison”.
On page 7, last line, replace “forth” with “fourth” before “plate”.
On page 11, in the 9th line from the end of the page, replace “is consist of” with “consists of”.
On page 12, in the 2nd line from the end of the page, replace “Palate” with “Plate”.
On page 13, in the 4th line under “Step-4”, replace “Palate” with “Plate”.
On page 13, in the 3rd line under “Step-5”, replace “Palate” with “Plate”.
th line, replace “Palate” with “Plate”.
On page 14, in the 1st line under “Step-7”, replace “palate” with “plate”.
On page 14, in the 6th line under “Step-7”, replace “palate” with “plate”.
On page 15, in the 3rd line from the end of the page, replace “fraction” with “fractions”.
On page 15, last line, add “the” before “casting”.
On page 16, 9th line, replace “with compare” with “in comparison”.
On page 16, in the 6th line under “Step-10”, replace “Palate” with “Plate”.
On page 17, in the 8th line under “Step-11”, replace “with compare” with “in comparison”.
On page 17, in the 9th line under “Step-11”, replace “with compare” with “in comparison”.
On page 18, in the 3rd line under “Step-12”, replace “integrate” with “integrated”.
Corrections are required for these and other minor errors that occur throughout the specification.

Claim Objections
Claims 1, 3-9, and 11-15 are objected to because of the following informalities:
In claim 1, 2nd line, replace “Induction Motors” with “induction motors”.
In claim 3, 2nd line, add “a” before “porosity”.
In claim 3, last line, add “a” before “copper rotor”.
In claim 4, 1st line, add “the” before “gate cavity”.
In claim 4, 2nd line, add “an” before “end ring”.
st line, add “the” before “gate cavity”.
In claim 5, 1st line, replace “is having” with “has” after “gate cavity”.
In claim 6, 1st line, add “the” before “gate cavity”.
In claim 6, 1st line, replace “is having” with “has” after “gate cavity”.
In claim 7, 1st line, add “the” before “gate cavity”.
In claim 7, 1st line, replace “is having” with “has” after “gate cavity”.
In claim 8, 2nd line, replace “length of core length segment” before “a length of the core length segment”.
In claim 8, last line, add “a” before “copper rotor”.
In claim 9, 2nd line, add “the” before “core”.
In claim 11, replace “&” with “and” before “nuts”.
In claim 12, 2nd line, replace “End Primary Plate” with “the end primary plate”.
In claim 12, 2nd line, replace “maintained” with “maintain”.
In claim 12, last line, add “the” before “running”.
In claim 13, 1st line, add “the” before “running”.
In claim 13, 1st line, add “the” before “second”.
In claim 13, 2nd line, add “a” before “coupling”.
In claim 14, 2nd line, add “the” before “copper rotor”.
In claim 15, 2nd line, add “the” before “copper rotor”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “highly efficient” in claim 1 is a relative term which renders the claim indefinite. The term “highly efficient” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
The term “easy” in claim 8 is a relative term which renders the claim indefinite. The term “easy” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
With regard to claim 9, 2nd line, it is unclear what is meant by “Ci” in the limitation “Ci casting material”.
With regard to claim 10, 2nd line, it is unclear what is meant by “Ci” in the limitation “Ci casting material”.
Claim 11 recites the limitation "the die holding studs and nuts" in the 1st line.  There is insufficient antecedent basis for this limitation in the claim.
With regard to claim 12, it is unclear what is meant by the limitation “four primary plates design”.  Correction and clarification are required.
st and 2nd lines.  There is insufficient antecedent basis for this limitation in the claim.
With regard to claim 14, it is unclear what is meant by the limitation “four plate compact design”.  Correction and clarification are required.
Claim 14 recites the limitation "the opening stroke of machine" bridging the 1st and 2nd lines.  There is insufficient antecedent basis for this limitation in the claim.
With regard to claim 14, it is unclear what is meant by the limitation “machine” (and what “machine” is being referred to).  Correction and clarification are required.
With regard to claim 14, last line, the limitation “from 5 mm up to 1000mm and more” is unclear, as “and more” does not set an upper limit to the claimed length.
With regard to claim 15, it is unclear what is meant by the limitation “four plate compact design”.  Correction and clarification are required.
Claim 15 recites the limitation "the ejecting stroke of hydraulic ejector" bridging the 1st and 2nd lines.  There is insufficient antecedent basis for this limitation in the claim.
With regard to claim 15, last line, the limitation “from 5 mm up to 1000mm and more” is unclear, as “and more” does not set an upper limit to the claimed length.

Allowable Subject Matter
Claims 1-15 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

The following is a statement of reasons for the indication of allowable subject matter:  the prior art (including the references cited in PTO-892) fail to teach or suggest an apparatus that produces copper rotors, in which the apparatus includes the following structural features (of independent claim 1, from which claims 2-15 depend):
a first primary plate holding a gate die plate and a gate cavity;
a second primary plate holding a die set comprising an adjustable core length segment, a middle die plate, and an end die plate, wherein the adjustable core length segment is configured between the middle die plate and the end die plate;
a running primary plate coupled with the second primary plate;
an end primary plate; and
a hydraulic locking cylinder coupled with the end primary plate, the hydraulic locking cylinder being connected to the running primary plate through a locking cylinder rod slidably configured with the hydraulic locking cylinder, wherein the locking cylinder rod is configured to move the running primary plate towards the first primary plate to lock the middle die plate with the gate die plate.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicants' disclosure.  US 5,332,026 and US 6,206,080 are also cited in PTO-892 as related art.


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on (571)272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KEVIN P KERNS/Primary Examiner, Art Unit 1735                                                                                                                                                                                                        February 7, 2022